Case 1:21-cv-00225-MSM-LDA Document 1 Filed 05/22/21 Page 1 of 5 PageID #: 1




                                                                            220109
                            UNITED STATES DISTRICT COURT
                             DISTRICT OF RHODE ISLAND


KENNETH LAPORTE


VS.                                          CA NO:


ASPEN AEROGELS, INC., Administrator
ASPEN AEROGELS, INC WELFARE PLAN and HARTFORD LIFE AND ACCIDENT
INSURANCE CO.


                               COMPLAINT IN CIVIL ACTION


       NOW COMES the Plaintiff, Kenneth LaPorte by his attorney, Mark B. Morse, and
sets forth the following:
                                JURISDICTION AND VENUE


       Plaintiff brings this action to recovery damages and for equitable relief under the
provisions of the Employee Retirement Income Security Act (ERISA), 29 U.S.C. § 1001 et seq.,
and particularly Section 510 (20 U.S.C. 1140), 20 U.S.C. 1104 et seq., and all other applicable
provisions of the Act to redress the termination of his Long-Term Disability Benefits, which was
done pretextually and with the purpose of interfering with a right to which he was entitled under
an employee benefit plan.
                                      THE PARTIES


       1. Plaintiff is a citizen of the United States of America and a resident of 19 Wisteria Drive
Coventry RI 02816. At all times material hereto, Plaintiff has been an employee of Aspen
Aerogels, Inc. (hereinafter the Employer) since in or about February 2008, most recently as a
Chemical Operator II.

                                                 1
Case 1:21-cv-00225-MSM-LDA Document 1 Filed 05/22/21 Page 2 of 5 PageID #: 2




          2. The Employer, incorporated in the Commonwealth of Massachusetts, with a principal
place of business at 30 Forbes Road Building B Northborough MA 01532 is a corporation
authorized to do business in the State of Rhode Island, doing business as a chemical processing
company in the Commonwealth of Massachusetts and various locations throughout the United
States.


          3. The Employer is an employer within the meaning of ERISA.


          4. The Employer maintains an employee benefit plan known as the ASPEN AEROGELS,
INC WELFARE PLAN (herein the Plan) and Aspen Aerogels, Inc. is the plan sponsor of the
Plan within the meaning of ERISA.


          5. Defendant ASPEN AEROGELS, INC (herein Plan Administrator), is a corporation
which serves as the Plan Administrator of the Plan within the meaning of ERISA.


          6. Defendant Hartford Life and Accident Insurance Co.(hereinafter Hartford) is a
corporation engaged in the business of insurance with a principal place of business in Lexington
KY and which is authorized to do business in the State of Rhode Island.


                                  FACTUAL ALLEGATIONS


          7. At all times material hereto, the Employer and the Plan Administrator caused Hartford
to have issued to the Employer a policy of group disability insurance for certain of the
Employer’s employees, including Plaintiff.


          8. Pursuant to the terms and conditions of the aforesaid policy, Plaintiff was an insured
under said policy.


          9. The Plan Administrator administers the Plan through the aforesaid policy purchased
from Hartford.

                                                   2
Case 1:21-cv-00225-MSM-LDA Document 1 Filed 05/22/21 Page 3 of 5 PageID #: 3




       10.   By virtue of the relationship by and among the Employer, the Plan Administrator
and Hartford jointly administer the Plan.


       11. The Plan is an employee benefit plan within the meaning of ERISA, and 29 U.S.C.
'1002(4), 29 U.S.C. § 1104 et seq., and 29 U.S.C. § 1140.


       12. On or about May 20, 2017 Plaintiff sustained substantial injuries.


       13. Since on or about May 20, 2017 Plaintiff has been unable to perform the substantial
duties of his job or from any substantial and gainful employment.


       14. Since May 20, 2017 Plaintiff has been diagnosed with various debilitating injuries
and illnesses, including: cervical radiculopathy, left arm pain, stiffness and joint pain, weakness,
numbness, radiation down arm, constant severe pain, loss of dexterity, multi level spinal
degenerative changes, headaches, anterior cervical diseconomy and fusion, difficulty
sleeping, stiffness and joint pain,—arm feels dead and numb.

       15. As a result of his injuries and illnesses, since on or about May 20, 2017, Plaintiff has
been, and continues to be, disabled within the meaning of the Plan.


       16. Commencing on or about August 19, 2017, following the applicable elimination
period, Plaintiff was entitled to Long-Term Disability Benefits.


       17. On or about November 22, 2019 the Plan Administrator, and Hartford discontinued
Plaintiff’s disability benefits, even though he remained disabled within the meaning of the Plan.


       18. Plaintiff filed a timely appeal of the termination of his benefits in accordance with the
Plan requirements and instructions in the initial letter of denial, however, on or about January
22, 2020 the Plan Administrator and Hartford denied Plaintiff’s appeal.

                                                 3
Case 1:21-cv-00225-MSM-LDA Document 1 Filed 05/22/21 Page 4 of 5 PageID #: 4




        19. There was, and is, no legal or factual basis for denial of the claims presented by
Plaintiff.


        20. Plaintiff has complied with all requirements of the administrative claims procedures
as set forth in the Plan.


        21. Plaintiff met all of the conditions and qualifications for payment of Long-Term
Disability Benefits and is entitled to receive and Defendants obligated to pay same.


        22. Defendants have failed to keep their agreements and promises by refusing to pay
Long-Term Disability Benefits under the group disability policy and the Plan, and in so doing
have breached same.


        23. Plaintiff is totally disabled as defined under the terms of the Plan, and is entitled to
Long Term Disability Benefits pursuant to the Plan.


                       (ERISA VIOLATION, 29 U.S.C.§1001 ET SEQ.)


        24. Plaintiff incorporates by reference the allegations set forth above in Paragraphs 1
through 23, inclusive, as if more fully set forth herein.


        25. The Plan Administrator and Hartford owe the obligation to completely, fairly and
accurately evaluate and process all claims and pay those claims in a non arbitrary and capricious
manner.


        26. Since on or about August 19, 2017 Plaintiff has been entitled to Long-Term
Disability Benefits under the terms of the Plan.




                                                   4
Case 1:21-cv-00225-MSM-LDA Document 1 Filed 05/22/21 Page 5 of 5 PageID #: 5




         27. The Plan Administrator and Hartford terminated Plaintiff’s benefits and have refused
to pay Plaintiff’s benefits in violation of the written provisions of the Plan.


         28. The denial of Plaintiff’s disability benefits by the Plan Administrator and Hartford
constitute a purposeful and arbitrary and capricious interference with Plaintiff’s right to benefits
under the employee benefit plan.


         29. Hartford has acted under an inherent conflict of interest in both funding and
administering benefits under the Plan.


         30. By virtue of the actions of the Plan Administrator and Hartford, the defendants have
breached their fiduciary obligations.


         WHEREFORE, Plaintiff requests that this Court exercise jurisdiction over her claims and
award:
         (A) Full Legal and equitable relief under ERISA, including Long-Term Disability
Benefits and prejudgment interest;
         (B) Compensatory damages;
         (C) Attorney’s fee and costs of this action; and
         (D) Such other relief as the law and equity will allow.


                                               Plaintiff
                                               By his Attorneys,
                                               Law Office of Mark B. Morse, LLC

                                               /s/ Mark B. Morse
                                               _________________________
                                               Mark B. Morse
                                               RI Bar Reg No 3003
                                               420 Angell Street
                                               Providence, RI 02906
                                               (401) 831-0555
                                               fax (401) 273-0937
                                               email: mark@morselawoffice.com

                                                  5
